USDC SDNY

 

 

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT —
SOUTHERN DISTRICT OF NEW YORK ‘ELECTRONICALLY FILED
x DOC #:
MELISSA TIBURCIO, : DATE FILED: | Ln | LOL9O
Plaintiff, 18 Civ. 7384 (RWL)
- against - ORDER

COMMISSIONER OF SOCIAL SECURITY,

Defendant. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Pursuant to 42 U.S.C. 406(b), Plaintiff's counsel has applied for an award of
attorneys’ fees following successfully obtaining previously denied social security benefits
for his client. The benefits obtained exceeded $62,000. The maximum permissible
recovery — 25% of that amount (which is also the amount contracted for between attorney
and client in their retainer agreement) — is over $15,000. Counsel previously received
$6,000 in connection with his work for the client at the agency level. Counsel now
requests attorneys’ fees in the amount of $5,500, well below the 25% maximum (even
when added to the $6,000 previously received), but well in excess of the attorney's
“lodestar” fee. Given that the amount sought is well below the 25% maximum and amount
contracted for, and that counsel proceeded on contingency — which necessarily needs to
account for cases that do not succeed — the Court finds the requested amount
reasonable. Accordingly, Plaintiff's counsel is awarded $5,500 in attorneys’ fees. Upon
receipt of that sum, Plaintiff's counsel shall remit to Plaintiff the previous fees received
under the Equal Access to Justice Act in the amount of $775.50.

The Clerk is respectfully requested to terminate the motion at Dkt. 19.
SO ORDERED.

xe
oe

: Je  —_ —— am Lo

(4
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: January 21, 2020
New York, New York

Copies transmitted this date to all counsel of record.
